Case 4:17-cv-00624 Document 194-12 Filed on 02/26/19 in TXSD Page 1 of 4




          EXHIBIT L
     Case 4:17-cv-00624 Document 194-12 Filed on 02/26/19 in TXSD Page 2 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

KAREN MINIEX,                                    §
Plaintiff,                                       §
                                                 §
                                                 §
v.                                               §   CIVIL ACTION NO. 4:17-CV-00624
                                                 §
HOUSTON HOUSING AUTHORITY,                       §
Defendant.                                       §

                   STIPULATION TO EXCLUDE CERTAIN EVIDENCE

        The Parties to the above-captioned case, by and through their attorneys, have entered into

the following Stipulation to Exclude Certain Evidence and hereby submit this Stipulation for

approval by the court:


        1. Any evidence of, or reference to, Ms. Miniex’s Equal Employment Opportunity
           Commission (“EEOC”) complaint shall be EXCLUDED, and such evidence shall not
           at any time be presented or alluded to in the presence of prospective jurors or the
           jurors ultimately selected to hear this case.

            APPROVED _______________                     DENIED _______________


Respectfully submitted,


/s/ Victoria R. Mery____                             /s/ Brian J. Begle (By Permission)
Zenobia Harris Bivens                                Brian J. Begle
State Bar No. 24065378                               Southern District ID No. 15767
Joel M. Androphy                                     State Bar No. 00785311
State Bar No. 01254700                               bbegle@olsonllp.com
Victoria R. Mery                                     Andrea Chan
State Bar No. 24094845                               Southern District ID No. 14940
Michael Hurta                                        State Bar No. 04086600
State Bar No. 24097860                               achan@olsonllp.com
Berg & Androphy                                      OLSON & OLSON, L.L.P.
3740 Travis Street                                   Wortham Tower, Suite 600
Houston, Texas 77002                                 2727 Allen Parkway
zbivens@bafirm.com                                   Houston, Texas 77019



                                                1
   Case 4:17-cv-00624 Document 194-12 Filed on 02/26/19 in TXSD Page 3 of 4




jandrophy@bafirm.com                       Telephone: (713) 533-3800
vmery@bafirm.com                           Facsimile: (713) 533-3888
mhurta@bafirm.com
Telephone (713) 529-5622
Facsimile (713) 529-3785

Attorneys for Plaintiff Karen Miniex       ATTORNEYS FOR DEFENDANT,
                                           HOUSTON HOUSING AUTHORITY




                                       2
   Case 4:17-cv-00624 Document 194-12 Filed on 02/26/19 in TXSD Page 4 of 4




                                   CERTIFICATE OF SERVICE

This is to certify that on this date the foregoing was electronically filed with the Clerk of the
Court using the CM/ECF System.

       Dated this 26th day of February, 2019.
                                                               /s/Victoria R. Mery_______
                                                               Victoria R. Mery
                                                               BERG & ANDROPHY




                                                  3
